Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The examined claims have basis in the earliest foreign priority document.  However, insofar as some claims are rejected under 112(a) in this office action those claims not enjoy the benefit of priority to the 9/29/17 filing date.  When the matters regarding lack of enablement are fully resolved the claim to priority will be reevaluated.  
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figure 1 contains text in a non-English language (see dark box). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 is indefinite because it recites that it is a method “for predicting the risk of developing pulmonary colonization/infection by Pseudomonas aeruginosa” and treating “the colonization/infection in a subject.”  First, the claim is indefinite because it recites “predicting the risk” but it does not include any step of predicting risk.  Therefore it’s unclear how or if the practiced method is actually a method for predicting risk.  It’s not clear if applicant intends that any method which includes the claimed measuring and administering steps are intended to accomplish the goal set forth in the preamble, inherently, or if something further than the measuring and administering are required, and if it is something further, than the claim appears to be missing that step.  
Furthermore, the claim is indefinite over the recitation “colonization/infection” because it is not clear if the “/” here means “and” or “or.”  
The claim is indefinite when it refers to “the colonization/infection” in the preamble because the claim previously sets forth predicting the risk of developing colonization/infection, and does not actually require colonization/infection, so it’s not clear if the treating step requires that the colonization/infection is actually present or if the method is for treating only when there is a predicted risk.  
The claim is indefinite when it refers to “the abundance of Porphyromonas genus bacteria” because it is unclear if this means to measure the abundance of all possible 
The claim is indefinite when it refers to “a low abundance of Porphyromonas” because this is a relative phrase and no basis for comparison or standard is given in the claim. 
Finally,  the claim encompasses embodiments where the abundance of Porphyromonas genus bacteria is not “low” and so the claim doesn’t require treating in all embodiments.  In this case, it’s also unclear how the method is considered a method for “treating.”  For example, if high abundance of Porphyromonas is measured, then no treating would occur, and then the method is not a method for treating as the preamble sets forth.  Claims 2-4 and 8 incorporate all of these issues by dependency. 
 	Claim 5 is indefinite over the recitation “colonization/infection” because it is not clear if the “/” here means “and” or “or.”  
 Claim 5 is indefinite when it refers to “the abundance of Porphyromonas genus bacteria” because it is unclear if this means to measure the abundance of all possible Porphyromonas genus bacteria or if measuring the abundance of only one or two species, for example, of Porphyromonas genus bacteria would meet the claim limitation.  
Claim 5 is indefinite when it refers to “a low abundance of Porphyromonas” because this is a relative phrase and no basis for comparison or standard is given in the claim. 
 Finally,  claim 5 encompasses embodiments where the abundance of Porphyromonas genus bacteria is not “low” and so the claim doesn’t require treating in all embodiments.  In this case, it’s also unclear how the method is considered a method for “preventing or reducing.”  For example, if high abundance of Porphyromonas is measured, then no treating would occur, 
 	Claim 6 is indefinite over the recitation “colonization/infection” because it is not clear if the “/” here means “and” or “or.”  
 Claim 6 is indefinite when it refers to “the abundance of Porphyromonas genus bacteria” because it is unclear if this means to measure the abundance of all possible Porphyromonas genus bacteria or if measuring the abundance of only one or two species, for example, of Porphyromonas genus bacteria would meet the claim limitation.  
Claim 6 is indefinite when it refers to “a low abundance of Porphyromonas” because this is a relative phrase and no basis for comparison or standard is given in the claim. 
 Finally,  claim 5 encompasses embodiments where the abundance of Porphyromonas genus bacteria is not “low” and so the claim doesn’t require treating in all embodiments.  In this case, it’s also unclear how the method is considered a method for “preventing or reducing.”  For example, if high abundance of Porphyromonas is measured, then no treating would occur, and then the method is not a method for preventing or reducing as the preamble sets forth.  Claim 10 incorporates all of the issues of claim 6 by dependency.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims do not further limit the independent claims because they cover all possible measures of abundance.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for predicting the risk of developing pulmonary colonization/infection by Pseudomonas aeruginosa and treating the colonization/infection which includes measuring the abundance of Porphyromonas genus bacteria in a sputum or bronchoalveolar lavage sample from a subject and administering to the subject a therapeutically effective amount of P. aeruginosa specific antibodies, does not reasonably provide enablement for methods wherein the sample is any of a wide variety of contemplated sample types or administering a therapeutically effective amount of P. aeruginosa probiotics.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which 
With regard to the scope of the sample type, the instant claims are sufficiently broad so as to encompass that the sample the instant specification exemplifies obtaining sputum samples from patients with cystic fibrosis and measuring the relative abundance of bacterial and viral communities by bioinformatic and statistical analysis of high-throughput 454 pyrosequencing (p. 11).  Relative abundance of Porphyromonas was significantly higher at time zero in patients who remained uninfected by P. aeruginosa during follow-up with a mean relative abundance of 252.9 reads for group 1 and 130.7 reads for group 2 (p. 13).  
The specification states that the term “biological sample” is used in its broadest sense and includes mentioned blood, synovial fluid, saliva, tissue or fine needle biopsy.  
However, it is highly unpredictable which of these samples would function within the claimed method as there is only evidence to support the disclosed relationship between Porphyromonas abundance and P. aeruginosa pulmonary colonization or infection in sputum samples.  The specification exemplifies that discovering such a relationship can only occur empirically.  There is no evidence, for example, that are detectable abundances of Porphyromonas in the blood of cystic fibrosis patients, and if there are that these are related to P. aeruginosa infection/colonization in any part of the body, or in the lungs in particular. 
It would require an enormous amount of experimentation to determine what other samples could be used in the claimed methods, particularly since the scope of biological sample is so broad, including, for example sweat, hair, urine as well as the mentioned samples.  One 
Furthermore, with regard to the claimed step of administering to the subject a therapeutically effective amount of Porphyromonas probiotics, the specification mentions this treatment but does not exemplify it or provide any specific guidance as to this treatment. 
At the time the invention was made, the state of the art recognized that Porphyromonas species are core species in the lungs of CF patients (see Guss et al. (p. 23, Figure 1 and throughout) and van der Gast, which teaches that Porphyromonas is one of seven genera in the “core group” of bacteria identified in CF patients (The ISME Journal (2011) 5, 780–791).  
The instant claims purport that delivery of Porphyromonas as a probiotic to patients can be used in a method for treating or preventing or reducing pulmonary colonization or infection by CF patients. 
At the time the invention was made, some methods of treating CF with probiotics were known, see Van Biervliet, and these focused on changes to gut microbiota which had overall beneficial effects on patient health (Clinical Nutrition ESPEN 18 (2017) 37e43).  No report, however existed on successfully orally delivering Porphyromonas as a probiotic and effecting the colonization or infection of P. aeruginosa in the lungs.  No teaching in prior art providing guidance as to how to modify respiratory microbiota by delivery of probiotics.  No teaching how to modify risk of or prevent P. aeruginosa infection in respiratory tract by delivering probiotics to gut.  There is no guidance in the disclosure or teaching in the prior art to support a mechanism or mode of delivery of probiotics directly to lungs.  

Anad et al. further teaches that the impact of the gut microbiome on lungs is via the movement of immune cells or other metabolites to distal organs from the gut (Figure 1).  In this case, it is unknown whether it is the direct presence in the lungs of the Porphyromonas that exerts the positive effect or if maybe immune stimulation from the probiotic ingestion or metabolic outcomes might be effective to prevent, reduce or treat pulmonary infection with P. aeruginosa.  It is highly unpredictable how or administering probiotic as claimed would function to achieve the stated outcomes. 
Furthermore, the claims encompass administering any possible species or composition of Porphyromonas to CF patients.  Post-filing date art  teaches that anaerobes appear to play a variety of conflicting roles in relation to CF lung disease; anaerobes are correlated with milder 
 	Furthermore, the state of the art does not support that the presence of ALL members of the Porphyromonas genus would be preventative or beneficial for preventing colonization or infection.  Prior art Li et al. teaches that P. gingivalis regulates P. aeruginosa-induced apoptosis (Microbes and Infection 16 (2014) 17e27).  Porphyromonas species are known to cause pediatric infections.  Brook reported isolating Porphyromonas isolates from all body sites in pediatric patients.  Further the Brook reference teaches that in older individuals Porphyromonas spp. tend to induce lower respiratory tract infection as a result of aspiration (J. Med. Microbiol. - Vol. 42 (1995), 340-347).  Therefore it is highly unpredictable whether high abundance of or treatment with a probiotic containing this species of Porphyromonas would be associated with risk of developing pulmonary colonization or infection by P. aeruginosa or would be functional to prevent or reduce pulmonary colonization or infection by P. aeruginosa in a subject suffering from CF. 
 Thus, having considered all of this, it is concluded that it would require undue experimentation to practice the claimed invention, with regard to treating with a therapeutically effective amount of Porphyromonas probiotics.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more. 
 	The claim 1 recite “predicting the risk of developing pulmonary colonization/infection by Pseudomonas aeruginosa” by “measuring the abundance of Porphyromonas genus bacteria.”  This describes a natural law, namely the naturally occurring relationship between the level of Porphyromonas genus bacteria and P. aeruginosa infection.  Additionally, “predicting” is a step 
Claims 5 and 6 describe the relationship between “pulmonary colonization/infection by P. aeruginosa” and the “abundance of Porphyromonas genus bacteria in a biological sample.”  This describes a natural law, namely the naturally occurring relationship between colonization/infection by P. aeruginosa and the abundance of Porphyromonas genus bacteria in a biological sample.  
This judicial exception is not integrated into a practical application because the administering step in each of the claims is conditional and only practiced “when” a low abundance of Porphyromonas is measured.  The “measuring” step is pre-solution activity that does not apply or use the correlation in any meaningful way.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because The only required step in addition to the judicial exception is the step of “measuring the abundance of Porphyromonas genus bacteria in a biological sample obtained from a subject,” which is recited at an extremely high level of generality with regard to technique and sample type.  The specification expressly states that “methods known by the skilled man” may be used to measure abundance, and further teaches that 16S deep-sequencing is well-described in the state of the art (see specification p. 5-6).  Thus, this pre-solution data gathering step can be practiced using any well-established conventional method for measuring bacterial abundance of Poryphromonas.
Following all of this, the claims are rejected for being drawn to a judicial exception without significantly more.  

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keravec et al. (WS07.3 Pulmotypes of airway microbiota in the early stages of Pseudomonas aeruginosa (Pa) colonization in cystic fibrosis: a cohort study, Journal of Cystic Fibrosis, (June 2016) Vol. 15, Supp. Supplement 1, pp. S11. Abstract Number: WS07.3. Meeting Info: 39th European Cystic Fibrosis Conference. Basel, Switzerland. 08 Jun 2016-11 Jun 2016 ISSN: 1873-5010).
 	Keravac et al. teaches a method which includes measuring the abundance of Porphyromonos genus bacteria by 16S rRNA sequencing in a biological obtained from a child subject suffering from cystic fibrosis.  Furthermore, the reference teaches that Porphyromonas was enriched in patients uninfected by P. aeruginosa.  For these patients, a “low abundance” of Porphyromonas was not measured, and thus the “administering” step of the claims is not required.  The reference anticipates the claims. 
	With regard to claims 8-10, although the reference doesn’t state whether the abundance was absolute or relative, as these two options cover all measures of abundance, the claims are also anticipated.  
Claim(s) 1-5, 8 and 9 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cuthbertson et al. (The ISME Journal (2016) 10, 1081–1091).
 	The reference teaches a method which includes measuring the abundance of Porphyroonas genus bacteria in a biological sample and administering a therapeutically effective amount of P. aureginosa specific antibiotics when a low abundance of Porphyromonas genus bacteria is measured.  In particular, the reference teaches obtaining sputum samples from cystic fibrosis patients, and included one child patient (Table 1).  The reference teaches pyrosequencing to determine abundance of bacteria and determining relative abundance of Porphyromonas catoniae.  The reference teaches reduction in Porphyromonas abundance during the treatment period, evidencing that P. aureginosa  were given “when” the abundance of Porphyromonas was low.  Thus, the reference anticipates the claims.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Keravec et al. in view of Frederiksen et al. (Pediatric Pulmonology 23:330–335 (1997)).
This rejection is written to address an embodiment of these claims that requires the administering step. 
Keravac et al. teaches a method which includes measuring the abundance of Porphyromonos genus bacteria by 16S rRNA sequencing in a biological obtained from a child subject suffering from cystic fibrosis.  The reference teaches testing two groups, one group infected by P. aeruginosa and the other group remained uninfected.   The reference teaches that Porphyromonas was enriched in patients uninfected by P. aeruginosa, and by corollary, the infected patients had relatively low Porphyromonas levels.   
With regard to claims 8-9, although the reference doesn’t state whether the abundance was absolute or relative, as these two options cover all measures of abundance.   The reference does not teach administering a P. aeruginosa specific antibiotic to the patients who were observed to have low Porphyromonas levels and P. aeruginosa infection. 
Frederiksen et al. teach that treatment with antibiotics prevented or delayed chronic P. aeruginosa infection in 78% of patients for 3.5 years (abstract, throughout). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the instant filing date to have modified the method taught by Keravac et al. so as to have included a step of treating the individuals with low Porphyromonas levels with the regimen taught by Frederiksen et al. in order to prevent or delay the P. aeruginosa infection from becoming chronic.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keravec et al. in in view of Cuthbertson et al. (The ISME Journal (2016) 10, 1081–1091).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keravec et al. in view of Frederiksen et al. (Pediatric Pulmonology 23:330–335 (1997)) as applied to claims 1-3 and 8-9 above, and further in view of Cuthbertson et al. (The ISME Journal (2016) 10, 1081–1091).
 	The teachings of Keravec et al. alone as they relate to claim 1 from which claim 4 depends are given previously in this office action and are fully incorporated here.  
	Additionally, the teachings of Keravec et al. in view of Frederiksen et al. as applied to claim 1 are given previously in this office action and are fully incorporated here.  
	Keravec et al. teaches determining microbial abundance by 16S sequencing but does not teach that the sequencing is deep sequencing. 
	Cuthbertson et al. teaches determining microbial abundances in sputum samples by pyrosequencing which is a deep sequencing technique.  
	It would have been prima facie obvious to have substituting the sequencing taught by Keravec et al. with the deep sequencing taught by Cuthbertson et al. as the application of a known method to achieve a predictable result, namely determining microbial abundances in sputum samples of cystic fibrosis patients.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/043100 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634